Citation Nr: 1813217	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-32 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for right knee injury. 

2. Entitlement to service connection for a left knee injury, as secondary to the right knee injury.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 23, 1951 to June 18, 1951.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fargo, North Dakota. Jurisdiction is now with the Phoenix RO.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

In August 2017, these matters were remanded by the Board for further development.  
It is now ready for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence of record supports a finding that right and left knee injuries existed prior to the Veteran's service, but were not aggravated during service.


CONCLUSION OF LAW

Right and left knee disabilities were not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records (STRs) and VA treatment records.  Pursuant to the Board's August 2017 remand, in an August 2017 letter, the Veteran was also asked to submit or authorize VA to obtain additional medical records regarding treatment of his bilateral knee disability in the 1990s.  He was provided with a VA Form 21-4142, Authorization to Disclose Information.  However, no response was received.  

The Board notes that the Veteran's complete STRs are unavailable due to the fact that they were destroyed in a 1973 fire at the National Personnel Records Center.  The RO has exhausted all possible avenues to obtain a complete copy of the STRs.  The RO set forth its actions in a formal finding of unavailability dated November 2013.

The Board observes that the Veteran's claims are ultimately being denied based on the lack of a medical nexus between his service and his current disabilities, not solely on a lack of evidence of in-service complaints of a bilateral knee disability or injury and his currently diagnosed bilateral knee disability.  Hence, the lack of a copy of his STRs is not prejudicial in the instant case.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

VA medical examinations and opinions were obtained in this case to address the etiology of the Veteran's claimed right and left knee disabilities in June 2012 and August 2013.  As will be discussed in further detail below, the Board found that the August 2013 VA medical opinion was inadequate for adjudication purposes and remanded the claims for another VA examination.  In this regard, the deficiencies in the August 2013 VA medical opinion were cured by a December 2017 VA medical examination and opinion which are adequate for adjudication of the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).  This statutory provision is referred to as the 'presumption of soundness.'  Horn v. Shinseki, 25 Vet. App.  231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that38 U.S.C. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.').  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). 

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...').

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a).
Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Finally, 38 U.S.C. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has right knee injury that is related to his service and a left knee disability secondary to the right knee injury.

The available STRs include an April 1951 clinical note which indicates treatment for a right knee condition.  It was noted that he had been in service less than 30 days and reported a crush injury to the knee prior to service.
Because the Veteran's entrance examination is unavailable, the presumption of soundness at entry applies.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994); 38 C.F.R. § 3.306.  Thus, in order to rebut the presumption of soundness, VA must prove that there is evidence both that the Veteran's bilateral knee disability clearly and unmistakably existed prior to service and that it was not aggravated therein.  VAOPGCPREC 03-2003 (July 16, 2003). 

The Board finds that both of these criteria have been met and that the presumption of soundness, as it pertains to the Veteran's bilateral knee disability, has been rebutted.

As to the 'preexistence prong,' the record includes a December 2017 VA examiner's opinion that the Veteran's bilateral knee disability pre-existed service.
 
As to the 'aggravation prong,' the December 2017 VA examiner further opined that the Veteran's bilateral knee disability did not worsen during service.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition). 

Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran had a bilateral knee disability prior to his active duty service.  Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012). 

With regard to the 'aggravation prong,' the Board finds that based on the VA examining physician's opinion, there is clear and unmistakable evidence that the Veteran's preexisting bilateral knee disability was not aggravated during military service beyond its natural progression.

Post-service records include a February 2012 statement from the Veteran's spouse who stated that he injured his right knee during basic training.  She said that he was treated at a VA hospital in San Francisco.

On June 2012 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) examination, after a clinical interview and physical examination, the examiner diagnosed degenerative joint disease status post TKA 18 to 20 years ago.

On August 2013 VA examination, after a clinical interview and physical examination, the examiner diagnosed bilateral knee replacements.  The examiner opined that the claimed right knee disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that the Veteran recalled no trauma during service to his right knee in his lifetime "although the right knee was known to have instability from crush injury prior to the service."  In the rationale, the examiner explained that "the pre-existing condition likely then temporarily exacerbated his pain required with basic training activities."  The examiner further noted that "during his almost 3 months total service time" no further damage was described by the Veteran to the knee.

The examiner further opined that the pre-existing condition likely then temporarily exacerbated his pain required with basic training activities.  However, no further damage was described by the Veteran to the knee during his almost 3 months total service time, some of which was described as recovery from pain associated with basic training.  Thereafter, he went to work in manual labor as a plasterer and pool builder which most likely would have required repetitive kneeling, heavy lifting, and prolonged weight bearing, placing additional strain on his knees.  She also indicated that there were no records from 1951 until 2007 to substantiate his history or reason for TKAs.

In an August 2015 substantive appeal, the Veteran stated that he was drafted into service and found fit for duty.  He stated that he was sent to boot camp and injured his knee and was then discharged.  Although the records show he suffered a knee injury prior to service, the military draft board entered him into service where he further damaged his knee and led to his discharge.

In May 2017, the Veteran testified that during his first week of basic training he was told that he was the "toughest guy there," but that running and jumping caused injury to his [knee].  He experienced swelling which required hospital care.  The Veteran testified that the injured his right knee prior to service when it was pinched between two cars, but stated that it had completely healed prior to service.  He testified that after service the swelling went away, but that his knee condition worsened.  He testified that by favoring the right knee he added stress to the left knee.  In sum, his testimony was that the knee was injured or reinjured in service and that his right knee disability continued since service.  He was boarded out of service for an EPTS condition.  His representative pointed out inadequacies in the August 2013 VA examination with regards to the disputed temporary nature of the Veteran's right knee disability.

The Veteran testified that the 2013 VA examiner's opinion was based on inaccurate information, because he did not understand the questions asked by the nurse practitioner.  Although the examination report noted "no trauma recalled by the Veteran during service," he denied stating that during the interview or that due to his hearing impairment, did not understand the question. 

Pursuant to the Veteran's testimony, in August 2017 the Board remanded the Veteran's claims for another VA examination and opinion, noting that the 2013 VA examiner's opinion was based on inaccurate information.

Pursuant to the Board's remand, on December 2017 VA knee and lower leg conditions DBQ examination, the examiner diagnosed right knee crush injury (and left to a lesser degree) and bilateral TKA.  The Veteran presented with a history of a crush injury to both legs prior to service with the right worse than the left.  When he was drafted he stated that he was told that his knees were fine and that he could serve.  However, during basic training, his right knee swelled up and he had no choice but to leave service. 

The examiner opined that the right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She also opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  
The rationale was that the prior right knee injury was documented on the separation examination and there was no evidence of discrete injury in service per STRs.  Post-service, he was employed in very physically active functions which required constant use of both knees and he was able to perform those satisfactorily until the 1990s which is some 40 years after service.  She also noted that he retired due to Meniere's disease and not his bilateral knee disability and that after retirement he continued doing physically demanding work for many years.  On this basis, the examiner opined that it is not likely the Veteran experienced a knee injury in service which caused him permanent damage.  She further opined that the bilateral knee osteoarthritis (OA) which required knee replacements was likely a result of aging and physical activity related to his occupation.  Moreover, there was no discrete indication of only right knee traumatic arthritis.  Instead, it was equal with both knees requiring replacement at the same time.

With regard to the left knee, the examiner opined that the left knee is less likely than not proximately due to or the result of any service-connected disability.  In this regard, the Board notes that the Veteran is not service-connected for any disability at this time.  The examiner determined that aging and occupation are the risk factors equally responsible for both knee replacements.

With regard to whether the Veteran's left knee disability pre-existed service, the examienr opined that although the right knee injury is the only clearly documented condition that occurred prior to service, the Veteran's own history documents a left knee injury prior to service when it was crushed between 2 cars.  Therefore, this is considered clear and unmistakable evidence that both right and left knee conditions pre-existed active duty service.

The examiner also opined that there is clear and unmistakable evidence that the Veteran's preexisting claimed condition was not permanenly worsened beyond the natural progress of the disability during his service.  The rationale was that the Veteran's work history included 30+ years post-service in a physically demanding and that the bilateral knee disability was not responsible for his retirement.  This argues against any permanent worsening of either the right or left knee during service as his activity post service was not restricted by the condition of either knee.  In addition, since both knees required replacement at the same time it is more likely that the Veteran developed bilateral OA of the knees as a result of aging and occupation.

The Board finds that the claims must be denied.  Specifically, the most competent medical evidence is against a finding that the Veteran has bilateral knee disability that is related to his service.  Considering the fact that most of the Veteran's STRs are unavailable, there is no evidence of record that any in-service right or left knee injury resulted in any residual injury.

To the extent that the Veteran contends that he has had a history of continued symptomatology since active service, this has been considered, but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, the post-service medical records do not indicate any bilateral knee disability until decades after service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms of any right or left knee disability for at least 40 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence that supports the conclusion that the Veteran has a bilateral knee disability that is related to his service.
In this case, the Board has taken the contention that the Veteran's claimed disabilities were aggravated or caused by his service seriously (this was the basis of the Board's remand in order to address this medical question).  In this regard, the Board finds that the December 2017 VA examination and medical opinion provide highly probative evidence against this claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examiner concluded that the Veteran's bilateral knee disability was not related to his service.  The examiner also opined that there is clear and unmistakable evidence that the Veteran's preexisting bilateral knee disability was not permanently worsened beyond the natural progress of the disability during his service.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinion provides probative evidence against the Veteran's claims of high probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

To the extent that the Veteran contends that his left knee disability is secondary to his right knee disability, service connection has not been granted for a right knee disability.  Therefore, neither disability may serve as a predicate service-connected disability upon which to base this claim, and a claim for service connection for a left knee disability based on "secondary" service connection fails as a matter of law. See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  In addition, the December 2017 VA examiner opined that the left knee is less likely than not proximately due to or the result of any service-connected disability.  There is no evidence to show that a service-connected disability caused or aggravated any left knee disability.

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a bilateral knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).
In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a right and left knee disability and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for right knee injury is denied.

Service connection for a left knee injury, as secondary to the right knee injury, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


